Citation Nr: 1446738	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for a heart disorder manifested by tachycardia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals duplicative documents.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After review of the claims file, including lay statements and online resources submitted by the Veteran, the Board finds that this matter must be remanded so that another VA examination can be performed to determine the nature and likely etiology of the claimed heart disorder.

Beginning in February 2004, the Veteran began experiencing heart-related symptoms to include rapid heartbeat and chest pain, sought medical treatment and was diagnosed with tachycardia.  

In June 2009, the Veteran filed a claim of service connection for a heart disorder, to include as secondary to his service-connected PTSD.  

In March 2010, at a VA medical examination, the examiner opined that tachycardia was less likely than not due to the Veteran's PTSD medications, and was "more likely than not secondary to an aberrant pathway in the heart, which [was] not due to medications."  

However, the examiner did not provide a rationale as to why a potential aberrant pathway of the heart was not caused or aggravated by the service-connected PTSD medications.  

The Veteran's wife and fiduciary also expressed dissatisfaction with the March 2010 examination, stating in a January 2011 letter that the examination was very brief and that the examiner made mistakes in the report.  Specifically, she asserted that the examiner misreported when the Veteran first had heart symptoms and did not accurately note the Veteran's symptoms of unpredictable heart fluttering and chest pain.  

The Veteran's wife also noted that the Veteran's heart symptoms began shortly after he began taking certain medications in late 2003 and 2004, including Quetiapine and Zoloft, for PTSD.  

Once VA undertakes to provide a medical examination, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the March 2010 VA medical opinion was inadequate because it did not contain a sufficient rationale or correctly recounted the Veteran's history of heart problems.  Consequently, a remand is required for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart disability, to include the demonstrated tachycardia.  

All indicated tests should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After examining the Veteran and reviewing the entire record, to include lay statements and online resources submitted by the Veteran and his wife, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current heart disability, to include tachycardia, was caused or aggravated by his service-connected PTSD, PTSD or any medications used to treat that condition. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

2. After completing all indicated development, the AOJ should readjudicate the claim  remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case and afford him reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

